DETAILED ACTION

Comment:
	The specification does not clearly provide support for the term “CPU” in the claim, however, the support for processor can be found in specification, paragraph 0067, and Figure 8.  Based on the argument filed on 07/19/2021, and definition of CPU (https://webpodia.com/definitons/CPU), Examiner accepts its standard meaning, CPU is computer processor.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971.  The examiner can normally be reached on Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-2727952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446